Title: From Benjamin Franklin to John Witherspoon, 5 April 1784
From: Franklin, Benjamin
To: Witherspoon, John



Revd Sir,
Passy, April 5. 1784.

I have received the Letter you did me the honour of writing to me the 27th past. It would be a pleasure to me to see you here, but I cannot give you any Expectations of Success in the Project

of obtaining Benefactions for your College. Last Year Messrs. Wheelock came hither with the same Views for their College at Dartmouth in New-England; and they brought a Recommendation signed by a great Number of the principal People of our States. They apply’d to me for Advice & Assistance, and I consulted some knowing prudent Persons, well acquainted with this Country, & Friends of ours. After well considering the Matter, they gave their Opinion that it was by no means adviseable to attempt a Collection here for such a purpose; for tho’ possibly we might get something, it would not be equal to the Expence and Trouble attending the Solicitation; and the very Request would be disgraceful to us, and hurt the Credit of Responsability we wish to maintain in Europe, by representing the United States as too poor to provide for the Education of their own Children.— For my own part, I am persuaded we are fully able to furnish our Colleges amply with every Means of public Instruction, and I cannot but wonder that our Legislatures have generally paid so little Attention to a Business of so great Importance.— One Circumstance in Messrs. Wheelock’s Application here made me somewhat ashamed for our Country. Being ask’d by a Gentleman, what Sums had been subscribed or Donations made by the many eminent Persons who had sign’d the Recommendation, they were not able to say that more than one had given any thing.— Meeting with no Encouragement from any other Quarter here, they went to Holland & England. What Success they had in those Countrys, I have not heard. With great Esteem & Respect, I have the honour to be Revd Sir, Your most obedient & most humble Servant

B. Franklin
Revd Dr Witherspoon

